Citation Nr: 0116859	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  96-47 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including secondary to service-connected residuals 
of a shell fragment wound to the right clavicle.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a low back 
disorder; and granted service connection for PTSD and 
assigned a 30 percent rating, effective January 12, 1996 (the 
date of the veteran's claim).  In an August 1996 rating 
decision, the RO denied service connection for a low back 
disorder secondary to service-connected residuals of a shell 
fragment wound to the right clavicle; and granted a 50 
percent rating for PTSD, effective January 12, 1996.  

In April 1997, the Board remanded these issues to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the claims in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met. 

2.  There is no medical evidence of record which shows that 
the veteran currently has a low back disorder that was 
incurred in or aggravated by his active military service; or 
is proximately due to or aggravated by his service-connected 
residuals of a shell fragment wound to the right clavicle.  
Arthritis of the lumbosacral spine was not diagnosed within 
one year of his discharge.  


3.  The veteran's PTSD has resulted in no greater than 
considerable social or industrial impairment; or findings no 
more severe than that equivalent to occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Severe 
impairment in the ability to maintain or retain employment, 
or deficiencies in most areas have not been demonstrated.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder, including 
secondary to service-connected residuals of a shell fragment 
wound to the right clavicle, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.310 (2000).  

2.  The criteria for a an initial rating in excess of 50 
percent rating for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 114 Stat. 2096; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (1996 & 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence identified by the veteran has been associated with 
the claims file.  Moreover, the veteran has been provided 
with numerous VA examinations.  As such, the Board concludes 
that the duty to assist has been satisfied, and the Board 
will proceed with its appellate disposition on the merits of 
the claims.  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection shall 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Certain diseases, such as arthritis, may be presumed to have 
been incurred in service, if manifested to a compensable 
degree within one year subsequent to the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000).  Secondary service 
connection may also be warranted for a non-service-connected 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Service medical records do not show any treatment for, or a 
diagnosis of a chronic back disorder.  Upon VA examination in 
February 1996, the veteran was diagnosed with degenerative 
disc disease at L5-S1.  Upon VA examination in October 1999, 
the examiner also diagnosed degenerative disc disease and low 
back pain.  At a subsequent examination in March 2000, the 
examiner opined that there was no relationship between the 
veteran's service-connected residuals of a shell fragment 
wound to the right clavicle and his current low back 
disorder, and it was not aggravated thereby.  She concluded 
that the veteran's degenerative disc disease was due to 
aging, and she based this opinion on the clinical X-rays 
available.  Furthermore, electrodiagnostic studies conducted 
at a VA neurological examination in March 2000 were virtually 
normal, and the examiner also concluded that the veteran's 
low back disorder was more likely to be secondary to an 
injury to his right femur he sustained in an automobile 
accident rather than to the shell fragment wound to the right 
clavicle.  

Consequently, the Board finds that there is no medical 
evidence documenting that the veteran has a low back disorder 
that was incurred in or aggravated by his active military 
service; or that is proximately due to or aggravated by the 
service-connected residuals of a shell fragment wound to the 
right clavicle.  Furthermore, it is not shown by the evidence 
that he was diagnosed with arthritis within one year of his 
discharge from service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim, and service connection for a low back 
disorder, on both a direct and secondary basis, must be 
denied.  See 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a).  

II.  Higher Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  In contrast, where a veteran takes exception 
to an initial rating decision, separate or staged ratings may 
be assigned for separate periods based on the evidence of 
record.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

VA issued new regulations for rating psychiatric disorders 
effective on November 7, 1996.  61 Fed. Reg. 52,700 (1996).  
The Court has held that, where a pertinent law or regulation 
changes after a claim has been filed or reopened but before 
the administrative and/or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Fischer v. West, 11 Vet. App. 
121, 123 (1998), quoting Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  See also Baker v. West, 11 Vet. App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam order).  

The VA General Counsel has provided guidance as to how such 
changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-2000, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).  

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from a mental disorder, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2000).  

The veteran is currently assigned a 50 percent disability 
rating for his service-connected PTSD under Diagnostic Code 
(DC) 9411.  Under the General Rating Formula for 
Psychoneurotic Disorders, effective prior to November 7, 
1996, a 50 percent rating may be assigned when the evidence 
demonstrated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to maintain 
or retain employment.  

A 100 percent rating will be assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or it is shown that the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (1996).  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
held that the criteria in 38 C.F.R. § 4.132, DC 9411 (1996) 
for a 100 percent total rating were each independent bases 
for granting a total evaluation.  

Under the new criteria, a 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2000).  

Upon VA psychiatric examinations in February and June 1996, 
the veteran was diagnosed with chronic, moderate to severe, 
PTSD.  It was noted that he experienced nightmares, 
flashbacks, and a general anxiety and depression due to his 
PTSD, which had had some restrictive and disabling effects in 
his adult life, particularly in the area of interpersonal 
relationships.  However, there was no evidence of a thinking 
disorder and no suicidal ideation.  In addition, he had 
worked the night shift at the post office since December 
1970.  In June 1996, the examiner concluded that his Global 
Assessment of Functioning (GAF) score was approximately 40/65 
to 70.  

Similar findings were made upon VA psychiatric examinations 
in October 1999, and March and June 2000.  It was noted that 
the veteran had nightmares, anxiety, hypervigilance, and 
flashbacks due to his PTSD.  However, there appeared to be 
some alleviation of the veteran's symptoms with the 
appropriate medication.  For example, in June 2000, the 
veteran reported that although he continued to experience 
nightmares and sleep disturbance, he had noticed that the 
medication helped to control these symptoms, and he remained 
functional despite them.  He continued to use alcohol as a 
self-medication, and the examiner concluded that this as well 
as the depression were related to the PTSD and contributed to 
his overall psychiatric disability.  Nevertheless, he 
maintained his employment with the post office.  He was 
single, but spent time playing golf, doing yard work, biking, 
and attending meetings with service organizations.  In 
October 1999, his GAF was reported to be 60; and in March and 
June 2000, his GAF was reported to be 70.  

The criteria to determine a score on the GAF scale are found 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., of the American Psychiatric Association (DSM-IV).  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 41 and 50 contemplates 
serious symptoms which result in serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (a GAF of 50 is defined as serious 
symptoms).  The GAF score is also probative evidence for VA 
rating purposes, because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Based on this evidence, the Board finds that the veteran has 
not met the criteria for a 70 percent rating under the old 
regulations.  That is, the evidence does not show more than 
considerable social and industrial impairment attributable to 
PTSD and its related symptomatology.  The veteran has 
maintained steady employment since 1970, and he has remained 
socially active in various capacities.  Accordingly, the 
Board concludes that a schedular rating in excess of 50 
percent is not assignable under the old regulations.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

During the relevant time period at issue here, the new rating 
criteria may be applied to the veteran's case no earlier than 
November 7, 1996.  However, the Board also finds that a 
rating in excess of 50 percent is not warranted under the new 
criteria.  Although there was evidence of occupational and 
social impairment as discussed above, and there was evidence 
of difficulty concentrating, intrusive thoughts, nightmares, 
difficulty sleeping, and depression, the record does not 
indicate deficiencies in judgment, thinking or mood due to 
suicidal ideation, obsessional rituals which interfered with 
routine activities, illogical, obscure and irrelevant speech, 
and/or near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively to warrant a 70 percent rating under those 
criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

In closing, the Board notes that, the veteran's attorney has 
asserted that the case should be remanded to the RO for 
further development in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the Court held that the 
Boards remand confers on the claimant, as a matter of law, 
the right to compliance with any remand orders.  The attorney 
has essentially asserted that the instructions in the Board's 
April 1997 remand were not fully completed.  

In rejecting this assertion, the Board points out that the 
Board's remand in April 1997 required that the veteran be 
afforded VA orthopedic, neurologic, and psychiatric 
examinations to ascertain the etiology and severity of the 
veteran's low back disorder and his PTSD.  The veteran was 
afforded three psychiatric examinations in October 1999, 
March 2000, and June 2000 which adequately addressed all of 
the areas of concern outlined in the Board's remand.  
Furthermore, the veteran was afforded orthopedic examinations 
in October 1999 and March 2000, as well as a neurological 
examination in March 2000 to address the etiology of his 
claimed low back disorder.  Additionally, the RO contacted 
the veteran and provided him the opportunity to identify any 
additional evidence that might be available to support his 
claim.  Consequently, the undersigned finds that the Board's 
requests were essentially accomplished and appellate 
consideration at this time did not prejudice the veteran's 
claim.


ORDER

Entitlement to service connection for a low back disorder, 
secondary to service-connected residuals of a shell fragment 
wound to the right clavicle is denied.

An initial rating in excess of 50 percent for PTSD is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

